The petition by the defendant Paul DiMascio Construction Company, Inc., for certification for appeal *944from the Appellate Court, 71 Conn. App. 576 (AC 21448), is granted, limited to the following issue:
The Supreme Court docket number is SC 16853.
Thomas P. Chapman, in support of the petition.
Barbara A. Frederick and Richard S. Order, in opposition.
Decided October 9, 2002
“Did the Appellate Court properly conclude that the plaintiff was not precluded, as a matter of law, from recovering lost profits for breach of his construction contract with the defendant?”